Citation Nr: 0913952	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-11 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD) prior to November 9, 2007, and in excess of 
50 percent since that date.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection for PTSD 
and denied entitlement to TDIU, respectively.

In March 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From the effective date of the grant of service 
connection and resolving all reasonable doubt, the Veteran's 
PTSD has been manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

2.  The Veteran's sole service-connected disability is PTSD, 
rated 70 percent disabling. 

3.  The Veteran's service-connected disability has not been 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a disability 
evaluation of 70 percent, but not higher, for PTSD have been 
met from the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2008).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

In a case such as this, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Fenderson v. West, 12 Vet. App 119 
(1999).

In July 2004, the RO granted service connection for PTSD and 
assigned a 30 percent rating effective July 9, 2002.  In an 
April 2008 rating decision, the RO increased the rating to 50 
percent, effective November 9, 2007.  The Veteran's service-
connected PTSD is currently rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Anxiety disorders, which 
include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440.  

Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).


A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

In examining the evidence in this case, the Board concludes 
that the findings approximate the criteria for the assignment 
of a 70 percent disability rating.  During a VA addiction 
severity assessment in August 2002, the Veteran reported 
being divorced and living alone for the past three years and 
having serious problems getting along with others, even his 
brothers, sisters, and sexual partner/spouse.  The Veteran 
also reported having serious depression; serious anxiety or 
tension; trouble understanding, concentrating, or 
remembering; trouble controlling violent behavior; and having 
serious thoughts of suicide.  The Veteran was noted to have 
problems with alcohol abuse.  During the October 2005 VA 
examination, the Veteran complained of having nightmares and 
flashbacks, nervousness, depression, poor concentration, 
irritability, short temper, trouble sleeping, guilt, anger, 
and feelings of isolation.  Mental status examination 
revealed that the Veteran tended to isolate himself and was 
tearful while relating his traumatic experiences.  His mood 
was nervous and depressed, affect was constricted, and he was 
hyperalert with increased startle response.  He was assigned 
a GAF score of 50-60.  The March 2008 VA examination revealed 
complaints of passive suicide ideation, having no significant 
social relationships, having no leisure pursuits, and having 
a problem with alcohol.  The Veteran was noted to be 
moderately impaired with regard to psychosocial functioning.  
Mental status examination revealed depressed mood, sleep 
impairment, fair impulse control, and mildly impaired recent 
memory.  PTSD symptoms were reported as recurrent and 
intrusive distressing recollections of the stressful event, 
avoidance of anything that would arouse recollections of the 
trauma, feeling detached or estranged from others, difficulty 
with sleeping, irritability, outbursts of anger, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  The Veteran was assigned a GAF score of 52.  The 
examiner stated that the Veteran's PTSD symptoms may reduce 
his reliability/productivity on the job.  The Veteran stated 
that he had not worked for about 20 years at that time.  

VA treatment records during the appellate period show that 
the Veteran primarily had GAF scores between 50 and 60 during 
the appeal period, which indicate moderate to serious 
symptoms, and reported symptoms of depression, anxiety, 
restlessness, trouble sleeping, intrusive memories, 
flashbacks, nightmares, nervousness, thoughts of suicide, and 
outbursts of anger.  He has been diagnosed as having PTSD, 
depressive disorder, and alcohol dependence.  

During the March 2009 personal hearing, the Veteran stated 
that all he really did all day was get something to eat.  He 
tended to be very isolated.  He stated that he had trouble 
sleeping and would wake up fighting and tore up his house.  
The Veteran was divorced and lived alone for 30 years.  He 
did not like to be around people and had periods of blackouts 
where he could not remember what happened.  He stated that he 
could not work because of the people standing around watching 
him.

Based on the evidence above and the Veteran's March 2009 
credible personal testimony, which showed the effect of the 
PTSD symptoms on his life, the Board finds that the severity 
of the overall disability approximates a 70 percent rating 
for the Veteran's PTSD.  In addition, the Board finds that 
the Veteran's symptoms were fairly consistent during the 
appellate period; therefore, the 70 percent rating is granted 
for the entire appellate period.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Noting that the Veteran approximates, but does not fully 
meet, the criteria for a 70 percent rating, the Board also 
points out that the criteria for a rating higher than 70 
percent are neither approximated nor met during this time 
period.  The Veteran was reported to be oriented to all 
spheres, thought processes were normal, there were no 
delusional or hallucinatory elements, and insight and 
judgment were good.  There was no evidence that he had gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living; or memory 
loss for names of close relatives, own occupation or own 
name.  Accordingly, the preponderance of the evidence is 
against a rating higher than 70 percent for the Veteran's 
PTSD.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440.

TDIU

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a 
basis for a total disability rating.  38 C.F.R. §§ 3.341, 
4.19.

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's only service-connected disability is PTSD, now 
rated 70 percent disabling.  The Veteran therefore meets the 
schedular requirements of 38 C.F.R. § 4.16.  However, the 
analysis does not end here.  The Board must, nevertheless, 
determine whether the Veteran's service-connected disability 
renders him unemployable.

On his application for increased compensation based on 
unemployability, the Veteran stated that he completed high 
school and had employment experience in customer service and 
carpentry.  The Veteran worked for a construction company and 
an airline company before December 2004, when he became too 
disabled to work. 

In order to establish entitlement to a total disability 
rating due to individual unemployability, the evidence must 
establish that the veteran is unable to obtain or retain 
employment solely due to his service connected disability.  
Although the evidence shows that the Veteran has PTSD 
disability that is service-connected, it does not show that 
his PTSD is so severe to render him unemployable.  It is 
noted that the Veteran's nonservice-connected cervical spine 
spondylosis, lumbar spine spondylosis, atherosclerotic 
cardiovascular disease and hypertension are clearly factors 
in his unemployment.  The Board's finding is supported by the 
VA examiners who opined that the Veteran's unemployment is 
due for the most part to his nonservice-connected 
disabilities.  In fact, in the examination report for PTSD, 
the examiner specifically stated that the Veteran's PTSD only 
had a mild impact on his unemployability.  See VA 
examinations dated February 2008 and March 2008.  There is no 
evidence that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to service-
connected disability.  For this reason, the preponderance of 
the evidence is against the claim.  Entitlement to a total 
disability rating based on individual unemployable is not 
warranted.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).


Complete notice for the claim for TDIU was sent in September 
2005 and March 2006 and the claim was readjudicated in a 
February 2007 statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

Regarding the claim for an increased rating for PTSD, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of July 9, 2002, the date of his claim, and an 
initial 30 percent rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an rating of 70 percent, and not higher, for 
service-connected PTSD is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


